          Case 3:20-cv-00431-KAD Document 23 Filed 06/26/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                )
 IN RE: SYLVESTER TRAYLOR,                          BANKR. NO. 19-21995 (JJT)
                                                )
        Debtor                                         Chapter 13
                                                )
 SYLVESTER TRAYLOR                              )   CIVIL NO. 3:20-CV-00431 (KAD)
      Debtor-Appellant,                         )
                                                )
         v.                                     )
                                                )
 TOWN OF WATERFORD                              )
     Appellee.                                  )   June 26, 2020


ORDER GRANTING IN PART AND DENYING IN PART APPELLANT’S MOTION TO
              AMEND APPELLANT’S BRIEF (ECF NO. 21)

Kari A. Dooley, United States District Judge

       The Court first observes that “‘[t]he scope of the notice of appeal determines the subject

matter jurisdiction of this Court[.]’” In re SageCrest II LLC, No. 3:16-CV-00021 (VAB), 2018

WL 1557249, at *7–8 (D. Conn. Mar. 30, 2018) (quoting In re Emanuel, 450 B.R. 1, 6 (S.D.N.Y.

2011)) (finding that bankruptcy court’s decision regarding abstention was not before the district

court because the decision identified in the notice of appeal did not address abstention).

Accordingly, only those Bankruptcy Court orders identified in the Notice of Appeal (ECF No. 1)

are before this Court. Those Orders are: (1) the March 12, 2020 Order Granting Motion for Relief

From Stay filed by Town of Waterford; (2) the March 20, 2020 Order Denying Motion to Vacate

Order on Motion for Relief from Automatic Stay; and (3) the March 24, 2020 Order Denying

Motion to Reconsider. (See Id. at 1).

       Fed. R. Bankr. P. 8018 provides default requirements for the filing and serving the

appellant’s brief. However, the district court has discretion to amend or alter the briefing schedule.

See Fed. R. Bankr. P. 8018(a); Veeraswamy v. Jones as Tr. of Estate of Veeraswamy, No. 19-CV-
          Case 3:20-cv-00431-KAD Document 23 Filed 06/26/20 Page 2 of 4



2129 (MKB), 2019 WL 6716714, at *1 (E.D.N.Y. Dec. 10, 2019) (“A district court is not required

to dismiss an appeal for failure to file a timely brief, but ‘should exercise discretion to determine

whether dismissal is appropriate in the circumstances.’” (quoting In re Tampa Chain Co., Inc., 835

F.2d 54, 55 (2d Cir. 1987))). It is also within this Court’s discretion to allow a later filed amended

brief as the Appellant requests. See Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (noting district

courts’ “inherent authority to manage their dockets . . . with a view toward the efficient and

expedient resolution of cases”); U.S. Sec. & Exch. Comm'n v. Aronson, 665 F. App’x 78, 80 (2d

Cir. 2016) (summary order) (recognizing a district court’s inherent power to manage its docket in

the context of ordering a briefing schedule). In view of the foregoing, the Court GRANTS in part

and DENIES in part Appellant’s Motion to Amend as set forth below.

       In his Motion to Amend, the Appellant seeks to expand the Statement of Issues, and thereby

expand the arguments he advances on appeal. (See ECF No. 21-1 at 3). The Court considers each

proposed amendment contained in the proposed amended Statement of Issues.



       A. “Did the Bankruptcy Order dated March 12, 2020, deprive the Appellant of his equal

       protection, due process rights and privileges under 11 U.S. Code § 1112(b) by stating:

       ‘after notice and a hearing,’ which never took place?” (ECF No. 21-1 at 3). The Court

       considers this to be a clarifying amendment limiting Appellant’s constitutional and

       procedural challenge to the March 12, 2020 Order. Accordingly, this amendment is

       GRANTED.



       B. “Did the Bankruptcy Order dated March 12, 2020, deprive the Appellant of access to

       the court by not allowing him to be heard after filing a timely objection requesting to be




                                                  2
  Case 3:20-cv-00431-KAD Document 23 Filed 06/26/20 Page 3 of 4



heard?” (ECF No. 21-1 at 3). The Court considers this to be a clarifying amendment

limiting Appellant’s constitutional and procedural challenge to the March 12, 2020 Order.

Accordingly, this amendment is GRANTED.



C. “Did the Appellant preserve his right to an Appellate review from the Bankruptcy’s

Trial Judge’s ruling on his Motion to Vacate and Motion for Reconsideration? If so, then

why is Trial judge continuing to prejudice the Appellant with orders after the appeal date

of March 27, 2020?” (ECF No. 21-1 at 3). The Court construes this amendment as an effort

to stay the underlying bankruptcy proceedings, which may not be accomplished through

an amendment to the statement of issues on appeal, or by amendment to the Appellant’s

brief. See Fed. R. Bankr. P. 8007(a)(1)(D) (“Ordinarily, a party must move first in the

bankruptcy court for . . . the suspension or continuation of proceedings in a case . . . .”);

Fed. R. Bankr. P. 8007(b)(1) (A motion for such relief “may be made in the court where

the appeal is pending,” only under specific circumstances detailed therein.). Accordingly,

the motion is DENIED as to this amendment. This issue shall not be considered by the

Court and the Appellee need not respond.



D. “Did the Bankruptcy Judge properly adjudicate and deny the Appellant’s Motion to

Vacate and Motion for Reconsideration?” (ECF No. 21-1 at 3). The Court construes this

amendment as Appellant’s attempt to add a new substantive challenge to the Bankruptcy

Court’s March 20, 2020 and March 24, 2020 Orders. Because these Orders have been

appealed to this Court, see Notice of Appeal (ECF No. 1 at 1), this amendment is

GRANTED.




                                          3
         Case 3:20-cv-00431-KAD Document 23 Filed 06/26/20 Page 4 of 4




       E. “Did the Bankruptcy Judge properly grant the Defendant, Town of Waterford’s Motion

       for Relief from Stay in respect to their bad faith, super aggressiveness and antagonizing

       tactics of fraud upon the court and negligent misrepresentation presented within this brief?”

       (ECF No. 21-1 at 3). The Court construes this amendment as Appellant’s attempt to add a

       new substantive challenge to the Bankruptcy Court’s March 12, 2020 Order. Because this

       Order has been appealed to this Court, see Notice of Appeal (ECF No. 1 at 1), this

       amendment is GRANTED.



       Although the Appellant’s motion is GRANTED in part, as set forth above, it appears to the

Court that the Appellant may be advancing arguments not made to the Bankruptcy Court or relying

upon evidence that is outside the record on appeal. The Appellant is cautioned that this Court’s

jurisdiction is limited to reviewing the issues decided by the Bankruptcy Court based upon the

record on appeal. See O'Hara v. Napolitano, No. 3:18-CV-01899 (JAM), 2019 WL 2066962, at

*4 (D. Conn. May 10, 2019) (The district court’s review “is limited to the record before the

Bankruptcy Court.”). No further amendments to the Appellant’s Brief shall be permitted.

       Finally, in order to mitigate any prejudice occasioned by this ruling, the Court extends the

time within which the Appellee Town of Waterford must file its brief to August 22, 2020.



       SO ORDERED at Bridgeport, Connecticut, this 26th day of June 2020.


                                              /s/ Kari A. Dooley
                                             KARI A. DOOLEY
                                             UNITED STATES DISTRICT JUDGE




                                                 4
